IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


DENNIS L. SMITH; CONSTANCE A.            : No. 298 WAL 2017
SMITH; SANDRA L. SMITH; JEAN             :
CLAYCOMB; KEVIN SMITH; ELAINE            :
SNIVLEY; JULIE BONNER; AND JAMES         : Petition for Allowance of Appeal from
SMITH                                    : the Order of the Commonwealth Court
                                         :
                                         :
             v.                          :
                                         :
                                         :
IVY LEE REAL ESTATE, LLC; GEORGE         :
E. KENSINGER; DONA L. KENSINGER;         :
MELVIN SHOENFELT, JR.; LISA C.           :
SHOENFELT; MICHAEL J. MACOVITCH;         :
PAULA M. DICK; ROGER L. BOWSER;          :
ELAINE K. BOWSER; ERMA MAE               :
SNYDER; TYNE N. PALAZZI; SKY E.          :
POTE; FIRST ENERGY CORP.; BILLIE         :
JEAN EMERT; TRAVIS A. KEAGY;             :
JAMES S. FREDERICK; CONNIE J.            :
FREDERICK; TAMARA J. OGG; AND ALL        :
OTHER PERSONS CLAIMING ANY               :
INTEREST IN THE PROPERTY                 :
DESCRIBED IN THIS ACTION                 :
                                         :
                                         :
PETITION OF: IVY LEE REAL ESTATE,        :
LLC                                      :


                                    ORDER



PER CURIAM

     AND NOW, this 7th day of February, 2018, the Petition for Allowance of Appeal

is DENIED.